Citation Nr: 1223942	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  09-46 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 30 percent for the posttraumatic stress disorder (PTSD) disability.

2.  Entitlement to service connection for a psychiatric disorder other than PTSD, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active service in the United States Army from January 1964 to February 1972, including a year in Vietnam.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the above Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for posttraumatic stress disorder (PTSD) and assigned a 30 percent evaluation.  The appellant is appealing the initial rating that was assigned to the PTSD disability.  As such, the guidance of Fenderson v. West, 12 Vet. App. 119 (1999) is for application.

In February 2012, a Travel Board hearing was held at the RO before the undersigned Veterans Law Judge on the issue of an increased initial evaluation for the PTSD disability.  A transcript of that hearing has been associated with the claims file.  The transcript reflects that the appellant waived review of his most recent VA treatment records by the agency of original jurisdiction (AOJ); the oral statement, when transcribed, became a "writing."  Tomlin v. Brown, 5 Vet. App. 355 (1993).  Because the appellant has provided a written waiver of pertinent VA treatment records that were not reviewed by the AOJ, referral to the RO of that evidence is not required.  In any case, since the case is being remanded, the RO will nevertheless have the opportunity to consider the appellant's recent VA treatment records.

The appellant has also appealed a January 2008 rating decision in which the RO, in part, denied the appellant's claim of entitlement to service connection for depression claimed as secondary to service-connected disability (diabetes mellitus with peripheral neuropathy of all extremities and erectile dysfunction).  However, the evidence of record indicates that the appellant has been diagnosed with other psychiatric disorders, to include PTSD (that is service-connected), dysthymic disorder, depression and mood disorder NOS.  While this appeal was pending, the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and any other pertinent information of record, not merely the diagnosis mentioned by the claimant.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).  In compliance with the Court's holding in Clemons, the Board has recharacterized the service connection issue as reflected on the first page, above.

In his November 2009 VA Form 9, the appellant asked for a Travel Board hearing on the issue of service connection for depression.  The Board sent the appellant a hearing clarification letter in May 2012, and asked him if he still wanted to attend a hearing before the Board in light of the fact that he had already presented evidence to the Board about his PTSD disability in February 2012.  He was informed that if he failed to respond, the Board would assume that he did not want a hearing.  The appellant never responded.  Therefore, the request for a Board hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d).  Thus, the appellant has no pending hearing request and the Board will continue with the appeal. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A determination has been made that additional development is necessary with respect to the issues on appeal.  Accordingly, further appellate consideration will be deferred and this case remanded to the AMC/RO for action as described below.

The evidence of record indicates that the appellant's service-connected PTSD may have increased in severity since the most recent usable VA examination in October 2009.  In addition, the evidence of record does not provide a basis for the Board to distinguish between symptoms of the appellant's service-connected PTSD and other diagnosed psychiatric disorders that may be present, including the mood disorder, NOS that was diagnosed in a VA facility in August 2011.  When it is not possible to separate the effects of a service-connected psychiatric disorder from a nonservice-connected psychiatric disorder, 38 C.F.R. § 3.102 (requiring favorable resolution of reasonable doubt) dictates that all signs and symptoms be attributed to the service-connected psychiatric disorder.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  There is no clear medical opinion of record on this point.  Therefore, the Board finds that another VA examination is necessary.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Records generated by federal facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  While the case is in remand status, VA must obtain all of the appellant's VA treatment records for the period from January 2011 onward, and associate them with the claims file.  

These considerations require the gathering of medical records and further investigation by medical professionals, inasmuch as the Board is prohibited from substituting its own unsubstantiated medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The Court has stated that the Board's task is to make findings based on evidence of record - not to supply missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

To ensure that VA has met its duty to assist in developing the facts pertinent to the claim on appeal and to afford full procedural due process, the case is REMANDED for the following:

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159 and any other applicable legal precedent has been completed.  

2.  Obtain all of the appellant's outstanding VA treatment records and associate them with the claims file.  In particular, obtain the records for the period from January 2011 onward.

3.  To the extent an attempt to obtain any of these records is unsuccessful, the claims file must contain documentation of the attempts made.  The appellant and his representative must also be informed of the negative results and be given opportunity to secure the records.

4.  After completing any additional notification and/or development action deemed warranted by the record, schedule the Veteran for a VA psychiatric examination in order to determine the nature and extent of his service-connected PTSD and to determine whether the appellant has any other psychiatric disorder, to include whether any such disorder is due to service or to a service-connected disability, including by way of aggravation.  All appropriate testing must be accomplished.  

The examiner should also be advised that the appellant is competent to report symptoms and treatment and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.  

(a)  The claims file must be made available to the examiner for review in conjunction with the examination.  The psychiatrist must review the appellant's entire psychiatric history in order to construct an overall picture of his psychiatric status over the years since 2007.

(b)  The examiner should reconcile all psychiatric diagnoses documented in the appellant's records and provide a psychiatric diagnosis for each identifiable psychiatric disorder.  The examiner should discuss whether the appellant's current psychiatric pathology other than PTSD, if any, is at least as likely as not (i.e. at least a 50 percent probability) causally or etiologically related to his period of military service, to a service-connected disability or to some other cause or causes.  (It is not necessary that the exact causes be delineated - only whether there is a relationship to some incident of service or to a service-connected disability.)

The examiner is informed that the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

(c)  To the extent possible, the psychiatrist must indicate the historical degree of impairment due to the service-connected PTSD disability, as compared with the impairment due to other psychiatric disorders and/or physical disabilities, if any.  The psychiatrist must express an opinion as to what portion of the appellant's psychiatric symptomatology is attributable to only his service-connected PTSD disability, what portion is attributable to service-connected disability and what portion is attributable to non-service-connected pathology.  

(d)  Based on a review of the claims files and the examination findings, the examiner must offer an opinion regarding the severity of each diagnosed psychiatric disorder and the extent to which each diagnosed psychiatric disorder affects the Veteran's ability to work.  The examiner must describe how the symptoms of the service-connected PTSD disability have affected the Veteran's social and industrial capacity since 2009.  

(e)  If the examiner does find that any portion of the appellant's psychiatric pathology is attributable to service-connected disability, the examiner should identify the specific amount or proportion of additional psychiatric pathology that is related to service-connected disability. 

(f)  If the examiner does not find that any psychiatric pathology is related to a service-connected disability, the examiner should opine whether any psychiatric pathology has been aggravated (made worse) by a service-connected disability.  

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the psychiatrist should indicate, to the extent possible, the approximate level of psychiatric disability other than PTSD present (i.e., a baseline) before the onset of the aggravation. 

(g)  The examining psychiatrist must provide a Global Assessment of Functioning (GAF) Score indicating the level of impairment produced by the service-connected PTSD disability for the years from 2009 to the present.  

(h)  If a psychiatric disorder other than PTSD is diagnosed, the examining psychiatrist must provide a Global Assessment of Functioning (GAF) Score indicating the level of impairment produced by said disorder for the years from 2007 to the present.  

(i)  If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the psychiatrist must clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the psychiatrist concludes that there is insufficient information to provide an opinion concerning the etiology and severity of the Veteran's psychiatric disorder(s) without result to mere speculation, the psychiatrist must state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the appellant's psychiatric pathology.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

5.  Upon receipt of the VA examination report, review the report to verify that all requested opinions have been offered.  If information is deemed lacking, refer the report to the VA examiner for corrections or additions.  

6.  If any additional development is necessary to re-adjudicate the issues on appeal, especially in light of any newly received records, that development must be done.

7.  Thereafter, re-adjudicate the appellant's claims; the readjudication must reflect consideration of all evidence of record and be done with application of all appropriate legal theories.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case must be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

